Citation Nr: 9903644	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  94-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sore muscles and 
joints, including as the result of undiagnosed illness.

2.  Entitlement to service connection for a neck disability, 
including as the result of undiagnosed illness.

3.  Entitlement to service connection for recurrent diarrhea, 
including as the result of undiagnosed illness.

4.  Entitlement to service connection for a right knee 
disability, including as the result of undiagnosed illness.

5.  Entitlement to service connection for a skin disability, 
including as the result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1993.  He served in the Southwest Asia theater of operations 
from December 27, 1990 to April 9, 1991, and from January 28, 
1992 to April 5, 1992.

This appeal stems from a December 1993 rating decision of the 
RO that denied service connection for the multiple 
disabilities that the veteran has claimed in this case.

The Board remanded this case in October 1996 for further 
development, including having a VA examination performed and 
having the RO apply the law and regulations pertaining to 
claims involving Persian Gulf veterans and undiagnosed 
illnesses.  This development has been adequately completed: 
the examination was performed, the examiner apparently read 
the remand, and had been requested that the claims file be 
reviewed.  The examination is adequate for resolving the 
issues on appeal and no further development, therefore, is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board notes that while the case was on remand, the RO 
granted service connection for tension headaches and for a 
low back disability.  These issues, therefore, are considered 
fully resolved and are no longer in appellate status.



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he incurred sore 
muscles and joints, a neck disability, recurrent diarrhea, a 
right knee disability and a skin disability in service.  He 
apparently feels that several disabilities have resulted from 
exposure to unknown agents, presumably during his service in 
the Southwest Asia theater of operations.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that his service-connection 
claims for sore muscles and joints, a neck disability, 
recurrent diarrhea, a right knee disability and a skin 
disability are well grounded.


FINDING OF FACT

There is not a reasonable possibility of any valid claim 
concerning whether sore muscles and joints, a neck 
disability, recurrent diarrhea, a right knee disability and a 
skin disability were incurred in, or aggravated by, service.


CONCLUSION OF LAW

Well-grounded claims of entitlement to service connection for 
sore muscles and joints, a neck disability, recurrent 
diarrhea, a right knee disability and a skin disability have 
not been presented.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims which are plausible.  If he has not presented 
a well-grounded claim in any instance, his appeal must fail 
as to that issue.  In such a case, there is no duty to assist 
him further in the development of such claim because such 
additional development would be futile.  38 U.S.C.A. § 5107.  
As will be explained below, we find that none of the 
veteran's claims are well grounded.  See Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).

Service medical records disclose that in March 1986 the 
veteran complained of diarrhea that had had an onset the 
previous day.  In 1986 or 1987, the veteran complained of 
having had a facial rash, and apparently of a rash in the 
genital area as well.  The assessment was of contact 
dermatitis.  In March 1987 the veteran complained of stomach 
problems that had started the previous day; he indicated that 
the problem had occurred at a younger age.  He was to return 
to the clinic in three days if the problem persisted.  No 
such subsequent entry regarding this particular treatment was 
apparently made.  In March 1988 the veteran had an upset 
stomach with diarrhea and nausea.  He was assessed with a 
possible stomach virus.  In July 1988 he complained that he 
had had neck pain for about three days.  He was assessed with 
a possible pulled muscle in the neck.  In December 1988 the 
veteran had symptoms of nausea and diarrhea, but was feeling 
better; the impression was of resolving gastroenteritis.  In 
June 1989, on complaints of an upset stomach pain and 
increased pain on motion of the back, he was assessed with a 
probable myalgia secondary to a viral syndrome.  During a 
reenlistment examination in June 1989, the abdomen and 
viscera, lower extremities, musculoskeletal system and skin 
were all found to be normal.  In July 1990 the veteran 
complained that he had had diarrhea off and on for eight 
weeks.  He was diagnosed with a viral syndrome.  In November 
1990 the veteran complained of nausea from the middle of the 
night, and of having diarrhea that morning.  He was diagnosed 
with indigestion.  On December 12, 1990, prior to leaving for 
the Persian Gulf, the veteran had various complaints 
including diarrhea; he was diagnosed with viral 
gastroenteritis.  Laboratory studies, performed prior to his 
leaving for the Persian Gulf, were negative for ova or 
parasites.  During the May 1993 separation examination, the 
veteran complained of having had severe diarrhea from 
December 1990 to March 1991, while in the United States and 
in Saudi Arabia.  He also indicated that he either had, or 
previously had had, swollen or painful joints, broken bones, 
and car/train/sea or air sickness.  The examiner noted that 
the veteran had apparently complained of sore chest muscles.  
It was stated, however, that the veteran had no "current" 
health complaints.  The objective portion of the report 
reveals that the abdomen and viscera, lower extremities, 
musculoskeletal system and skin were all normal.  It was 
stated that there had been no significant health changes 
since the previous physical.

The veteran was examined by the VA in August 1993.  His 
complaints included nonspecific pain in the shoulders, 
unrelated to any injury, with no swelling or effusion; neck 
"crack[ing]" on motion, but not related to a specific 
injury; diarrhea; knee injury of insidious onset, but no 
injury or limitation thereof; and dry skin of his flanks, a 
condition which he indicated that he had had all of his life.  
Objectively, the skin was dry, but there was no eczema or 
dermatitis.  The neck was supple and the range of motion of 
the head was normal.  Evaluation of the digestive system was 
essentially negative.  Evaluation of the knee(s) was 
essentially negative.  The examiner determined that range of 
motion of the shoulders was entirely normal with no 
abnormalities noted.  The neck apparently had "snapping" 
but its motion was entirely normal with no abnormalities 
noted.  It was noted, regarding the veteran's complaints of 
diarrhea, that testing for ova and parasites was negative.  
The veteran apparently had an occasional episode of three to 
four bowel movements in a day with no bleeding.  Regarding 
the right knee, an insidious onset, apparently of 
chondromalacia, was to be ruled out.  He was also diagnosed 
with dry skin, but no dermatitis was noted.

Pursuant to the Board's remand, the veteran was provided a VA 
dermatological examination in March 1998, at which time he 
complained of about six very small skin tags around the neck; 
he noted extreme dryness of the skin with an itchiness around 
the eyes, arms, shoulders, back and legs.  Objectively, there 
was no ulceration, exfoliation or crusting, nor were there 
any associated systemic or nervous manifestations.  The 
diagnosis was of skin tags and dry skin.  The examiner 
commented that the skin tags were benign.  The veteran did 
not have a humidifier and had noticed that his mouth and 
passages were very dry in the morning.  The dry skin and skin 
tags were not part of any syndromes.

During a VA gastrointestinal examination in March 1998, the 
veteran complained that he had some diarrhea prior to his 
leaving for Saudi Arabia, but that medication had alleviated 
this somewhat at the time.  After arriving in Saudi Arabia, 
however, he was having diarrhea five or six times per day.  A 
different medication apparently alleviated this considerably, 
and he had not had any manifestations of his diarrhea for the 
last few years.  He might have had abdominal cramping twice 
per month, but nothing incapacitating.  Objectively, there 
was no evidence of malnutrition, anemia or other evidence of 
debility.  There was no abdominal pain, or fistula.  The 
diagnosis was to rule out a spastic colon, but that this was 
not part of any syndrome.

The veteran was orthopedically examined by the VA in March 
1998.  He had some pain and discomfort on occasion in his 
shoulders with excess work; the pain might for a few hours 
until he quit work or took some Tylenol(r).  Range of motion 
testing of the shoulders was essentially negative, and there 
was no pain with any forced movements.  This pain would 
usually come and go with a lot of work, and may have 
represented an early impingement syndrome.  The veteran 
reported having right knee pain since 1986 or 1988 in 
service; he indicated he mentioned it to a physician in 
service in 1993.  The knee might be stiff 10 to 15 minutes in 
the morning, and would hurt possibly two or three times per 
month for two or three hours.  Objective testing was 
essentially negative and if this [symptomatology] had been 
from an internal derangement, it was minimal.  The examiner's 
diagnosis was that it was as likely as not the veteran had 
minimal disruption in the internal portion of the right knee, 
secondary to the problem he had in service.  The shoulder 
pain "is [as] likely as not, not service connected, but 
related to the patient's heavy work on the outside, and is 
[as] likely as not represents an early impingement syndrome 
[sic]."

The veteran was also apparently provided a VA radiological 
examination in March 1998, at which time it was noted that 
there were no significant abnormalities seen regarding the 
cervical spine.  There were no significant abnormalities of 
the knees seen nor were there any bony or joint abnormalities 
of the shoulders seen either.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In order for a service-connection claim to be well grounded, 
however, there generally must be a medical diagnosis of a 
current disability, medical or sometimes lay evidence of 
incurrence or aggravation of a disease or injury in service, 
and a medical nexus between the inservice injury or disease 
and the current disability.  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  In determining 
whether claims are well grounded, the Board is required to 
presume the truthfulness of the evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  An appellant's statement, however, even 
about what a physician reportedly told him or her, does not 
constitute the requisite medical evidence of a medical 
diagnosis or of medical etiology, for purposes of determining 
whether a claim is well-grounded.  Robinette at 77.

With some exceptions, the VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in 38 C.F.R. § 3.317(b), provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs," 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  For the purposes of 
the applicable regulation, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

Such compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317 if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).

In this case, there is no dispute that the veteran is a 
Persian Gulf veteran.  The veteran's representative has also 
asserted that this veteran served in combat, but the service 
personnel records do not support such a conclusion.  
Therefore, the special considerations afforded to combat 
veteran's are not for application. 38 U.S.C.A. § 1154(b).  
The Board also notes, in any event, that the veteran has not 
claimed that the disabilities now at issue were the result of 
combat, per se.  See Collette v. Brown, 82 F.3d 389 (1996).

The veteran's complaints of sore muscles and joints have not 
been objectively confirmed.  To the extent that he has a 
possible impingement syndrome of the shoulder(s), this is a 
known diagnosis, has not been shown to a degree of 10 
percent.  Compare 38 C.F.R. §§ 3.307, 3.309 (regarding a one-
year presumption for compensable, chronic organic diseases of 
the nervous system, not shown here).  Therefore, this claim 
is implausible under the presumption afforded to Persian Gulf 
veterans.  Moreover, impingement syndrome has not been 
medically linked to service.  Rather, the shoulder problems 
appear to be related to postservice work.  Therefore, this 
claim is implausible on a direct basis as well.

The neck or cervical spine was never shown to have had a 
problem in service.  The recent complaints of "snapping" or 
"cracking" have not been medically linked to service 
either, and there is not much evidence, if any, that this 
represents a current disability anyway.  Therefore, this 
claim is implausible on a direct basis.  Regarding the 
presumption provided to Persian Gulf veterans, this claim is 
likewise implausible because it has not been shown to be 
disabling in any sense.  Range of motion of the neck has been 
normal, and no abnormalities have been shown.  Nothing, other 
than perhaps the noise made during movement, has been 
objectively confirmed.  To the extent the veteran may have 
neck pain related to tension headaches, the Board notes that 
he is already service connected and compensated for that 
disability.  See 38 C.F.R. § 4.14.  Therefore, this claim is 
not well grounded.

Although the most recent examination pointed to a connection 
between possible right knee chondromalacia and service, there 
is absolutely no evidence from service that the veteran ever 
had a knee problem on active duty.  The VA examiner's 
finding, therefore, is based upon an inaccurate and 
unsupported history provided by the veteran.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept physicians' opinions that are based upon an 
appellant's recitation of medical history); cf. Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  This particular 
finding of that physician, therefore, cannot serve to well 
ground this claim.  The Board finds that without any 
plausible evidence of an inservice right knee injury or 
disability, that this claim is implausible on a direct basis.  
Chondromalacia is also a known diagnosis.  Therefore, 
regarding this claim, the veteran cannot avail himself of the 
special presumption afforded to Persian Gulf veterans--aside 
from the fact that no knee disability has been shown to a 
degree of 10 percent or more.

The veteran's complaints of skin rash preceded his service in 
the Persian Gulf, and the skin was normal at separation.  It 
is not even clear that the veteran really has any current 
skin disability; he has merely had his dry skin noted along 
with benign skin tags.  These findings do not indicate he is 
actually disabled to a compensable degree.  Moreover, without 
any evidence of a disability or a link to service, this 
claim--on direct basis, aside from the presumption afforded 
Persian Gulf veterans--is thus implausible.  He also 
acknowledged during the August 1993 VA examination that the 
dry skin condition had been present all his life.  In his May 
1994 notice of disagreement he again acknowledged this fact, 
but indicated that he now had an actual rash.  The Board 
interprets the veteran's remarks to concede that he is not 
entitled to service connection for dry skin on the basis of 
any presumption relating to service in the Persian Gulf, 
since he is not arguing dry skin had an onset at that time.  
Conversely, his argument, that he actually now has a rash, 
has not been confirmed objectively.  Again, the objective 
findings have only revealed the dry skin and very small skin 
tags.  There is no indication that either is disabling, i.e. 
no skin condition has been manifested to a degree of 10 
percent or more.  See 38 C.F.R. § Part 4, Diagnostic Code 
7800, et seq. (there is no evidence of disfigurement, 
exudation or exfoliation noted that might be expected if a 
rash were present).  Without any objective findings of a 
rash, and with only dry skin and skin tags currently shown as 
not being a part of any syndrome, this service-connection 
claim is implausible.

The diarrhea complaints preceded service in the Persian Gulf 
as well.  The gastrointestinal system was normal at 
separation, and the veteran did not have gastrointestinal 
problems for some years following separation either.  Thus, 
on a direct basis, even though the veteran is now diagnosed 
with a possible spastic colon, the claim is implausible: 
there is no such diagnosis in service and there is no medical 
evidence linking a spastic colon to service.  Regarding the 
presumption afforded Persian Gulf veterans, it is noted that 
a spastic colon is a known diagnosis and that this problem, 
according to the most recent VA examination, is not 
considered to be part of any syndrome, nor is it 
incapacitating.  Therefore, the veteran has not shown he 
meets the basic presumptive criteria, and thus the claim is 
implausible.

While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Stadin v. Brown, 8 
Vet.App. 280, 284 (1995); see Robinette v. Brown, 8 Vet.App. 
69, 74 (1995); Heuer v. Brown, 7 Vet.App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992); see also 
Harvey v. Brown, 6 Vet.App. 390, 393-94 (1994).

For the foregoing reasons, therefore, these claims may not be 
considered well grounded and are appropriately denied.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.317; Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as sufficient to 
inform the veteran of the elements necessary to complete his 
application for his claims for service connection.  See 
Robinette.


ORDER

Entitlement to service connection for sore muscles and 
joints, a neck disability, recurrent diarrhea, a right knee 
disability, and a skin disability, including as the result of 
undiagnosed illness, is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 11 -


